Order entered September 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00828-CV

                          IN THE INTEREST OF J.C.V., A CHILD

                           On Appeal from the 362nd District Court
                                    Denton County, Texas
                             Trial Court Cause No. 16-01374-362

                                            ORDER
       Before the Court is appellant’s September 15, 2017 pro se motion for extension of time to

file a brief. Appellant seeks a forty-day extension, explaining that he is searching for counsel to

help with his appeal. We GRANT the motion to the extent that appellant shall file a brief by

October 13, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE